Examiner’s Amendment

The present application is being examined under the pre-AIA  first to invent provisions. 


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Wang on 02/04/2022.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 12/16/2021: 

1. (Currently Amended) A field-effect transistor including a gate insulating film formed of an insulating metal oxide film through a sputtering method using a sputtering target for the insulating oxide film, the sputtering target comprising
a sintered body including a lanthanum oxide and at least one selected from the group consisting of a beryllium oxide, a magnesium oxide, a calcium oxide, a strontium oxide, and a barium oxide,
wherein lanthanum has highest molar ratio among elements other than oxygen contained in the sintered body of the sputtering target for the insulating oxide film, and
metal oxide film is formed by disposing the sputtering target for the insulating metal oxide film in a vacuum chamber, introducing, into the vacuum chamber, sputtering gas that includes oxygen and argon and satisfies an oxygen flow ratio of 0%<O2/(Ar+O2)<90, and
sputtering the sputtering target for the insulating metal oxide film with plasma of the sputtering gas.



Allowable Subject Matter
2.	1-4 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a field-effect transistor including a gate insulating film formed of an insulating metal oxide film through a sputtering method using a sputtering target for the insulating oxide film, the sputtering target comprising “sputtering gas that includes oxygen and argon and satisfies an oxygen flow ratio of 0%<O2/(Ar+O2)<90, and
sputtering the sputtering target for the insulating metal oxide film with plasma of the sputtering gas” in combination with other limitations as a whole.


Claims 2-4 are also allowed being dependent on allowable claim 1.

Furthermore the applicant's arguments have been considered however they are moot due to the application being in conditions for allowance. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897